357 S.W.3d 287 (2012)
Roger RODERICK, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 96595.
Missouri Court of Appeals, Eastern District, Division Two.
January 24, 2012.
Brocca Smith, MO Public Defender Office, St. Louis, MO, for appellant.
Chris Koster, Atty. Gen., Robert J. (Jeff) Bartholomew, Shaun J. Mackelprang, Jefferson City, MO, for respondent.
Before: KATHIANNE KNAUP CRANE, P.J., KENNETH M. ROMINES, J., and ROBERT M. CLAYTON III, J.

ORDER
PER CURIAM.
Roger Roderick (Appellant) appeals the Judgment of the Circuit Court of the City of St. Louis, the Honorable Margaret M. Neill presiding. Appellant pled guilty to one count of removal of a manufacturer's number from a motor vehicle, two counts of possession of parts with altered identification numbers, and one count of defrauding secured creditors. The court accepted Appellant's plea and sentenced him to seven years on the removal of a manufacturer's number count and four years on each remaining count, with all sentences to run concurrently.
On appeal, Appellant argues that his plea was not voluntary because it was based on promises by his trial counsel regarding time-served credit. We have reviewed the briefs and the Record on Appeal and find no error of law in this case. Thus, a written opinion would have no precedential value. The parties have been provided with a memorandum for their information only, setting forth the reasons for this order. The judgment is affirmed pursuant to Rule 84.16(b).
AFFIRMED.